Citation Nr: 0634806	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to June 1968.  
He died in October 1990.  The appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran died on October [redacted], 1990; the death 
certificate lists the immediate cause of death as respiratory 
failure with cerebral hypoxia due to malignant astrocytoma.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death, nor is there 
competent medical evidence establishing that the causes of 
his death were incurred or aggravated in service.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.312, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

VA satisfied its duty to notify by a letter from the RO 
issued in February 2004, informing the appellant of what 
evidence was required to substantiate her claim, and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  

The Board observes that notice as to the assignment of an 
effective date, in the event of an award of benefits, was not 
addressed in any communication sent to the appellant during 
the course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of an effective date is rendered 
moot.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the timing of notice, the Court has held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice be accomplished prior to an initial unfavorable agency 
of original jurisdiction determination.  See Pelegrini v. 
Principi, 14 Vet. App. 412 (2004).  In the present case, 
since the initial VCAA letter was issued in February 2004, 
prior to the initial adjudication of this claim in May 2004, 
there is no failure to comply with the express requirements 
of the law as found by the Court in Pelegrini.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, his death certificate, 
and reports of private post service treatment and 
examination.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Legal criteria and analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or was aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more of continuous, active service during a 
period of war or after December 31, 1946, and a malignant or 
brain tumor becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  
There is no clinical evidence that the veteran's malignant 
brain tumor was manifested or aggravated within the 
applicable presumptive period of one year following service 
for chronic diseases, so there is no basis for a grant of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's October 1990 death from respiratory 
failure with cerebral hypoxia due to malignant astrocytoma 
was related to Agent Orange exposure while the veteran was in 
Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996" (Mar. 14, 1996).

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  In order to establish 
service connection by presumption, based on herbicide 
exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(Jan. 4, 1994).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  

In the present case, the veteran was not service-connected 
for any disabilities at the time of his death in October 
1990.  The Board must now address whether the veteran's fatal 
malignant astrocytoma was incurred in or aggravated by 
service, such that service connection would be warranted for 
the cause of death.

Initially, the Board notes that the veteran had confirmed 
service in Vietnam from February 1967 to February 1968.  The 
DD Form 214 of record demonstrates that the veteran has been 
awarded the Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal with1 Bronze Service Star.  As such it 
is conceded that the veteran was exposed to herbicides while 
on active duty.

Even with the veteran's service in Vietnam, the evidence of 
record does not establish that the veteran's malignant tumor 
was related to such service.  In this regard, in order for a 
veteran to establish service connection on a presumptive 
basis for a disability that results from exposure to 
(herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  

In this case, the medical evidence of record demonstrates 
that from January 1990 through his death in October 1990, the 
veteran sought treatment for headaches, memory loss, and a 
seizure disorder associated with his astrocytoma.  
Astrocytoma was noted upon entrance and discharge from the 
hospital in January 1990.  His death certificate reflects 
that his immediate cause of death as respiratory failure with 
cerebral hypoxia due to malignant astrocytoma.  However, the 
Board observes that the disabilities that have been 
positively associated with Agent Orange do not include brain 
tumors, of which astrocytoma is a type.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).  As noted above, the Secretary of 
Veterans Affairs, in November 1999, specifically determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for brain tumors.  See, Notice, 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  In the Notice, the National 
Academy of Sciences categorized brain tumors into a category 
labeled limited or suggestive evidence of no association.  
This category is defined as "meaning that the available 
studies are mutually consistent in not showing a positive 
association between exposure to herbicides and the outcome at 
any level of exposure."  Id. at 27,631-32.  

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's malignant 
astrocytoma to exposure to Agent Orange in service.  Combee 
v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In short, there is 
simply no medical evidence of record supporting a causal 
connection between the veteran's exposure to herbicides 
during service and his brain tumor.  The Board does note 
that, even where presumptive service connection is not 
warranted, service connection may still be established by 
proof of direct causation.  See id. at 1042.

A review of the veteran's service medical records does not 
indicate the presence of a brain tumor or the symptoms 
related therewith.  The report of his service separation 
medical examination, dated in June 1968, shows that he was 
clinically evaluated as normal in all pertinent aspects.  

The medical evidence first indicates the presence of cerebral 
tumor in January 1990.  The veteran was admitted to the 
hospital in January 1990 and a history and physical completed 
at that time indicated that the veteran had a cerebral tumor 
by history.  While this indicates the possibility that the 
cerebral tumor had been manifested prior to 1990, neither 
this evidence, nor any other medical evidence, demonstrates 
that such disease had been present either during the 
veteran's period of active service, within one year 
thereafter, or is etiologically related to the his service.  

The appellant's contentions to that effect are not supported 
by the medical evidence, and she has not demonstrated that 
she has the requisite medical training or expertise to render 
her contentions dispositive.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, her contentions are not as 
probative as the medical evidence which, as noted above, 
fails to demonstrate any etiological relationship between the 
veteran's service and his terminal brain tumor.  

In conclusion, the evidence of record fails to demonstrate 
that the veteran's terminal brain tumor was causally related 
to active service.  As such, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


